DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 12 October 2022 has been received and considered.
Claims 34-38 are pending.
This Action is Final.

Claim Interpretation/35 USC 112/35 USC 101
The claim interpretations and subsequent comments/rejections of claims 1-33 are withdrawn as being directed to canceled claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20130104230) in view of Amini et al. (“Network-Based Intrusion Detection Using Unsupervised Adaptive Resonance Theory (ART)”; Fourth International ICSC Symposium on ENGINEERING OF INTELLIGENT SYSTEMS (EIS 2004)).
As per claim 34, Tang et al. discloses a method for analyzing traffic passing through an exposed computer device to detect a cyberattack, the method comprising: a) receiving the traffic flowing into the exposed computer device in real- time; b) isolating, from the traffic, features carrying data representative of the cyberattack (see paragraph [0067] extracting features from traffic where the features are analyzed in real-time); 
c) applying generalized data transformations to the isolated features to extract said data therefrom (see paragraph [0068] creating a feature vector from the features extracted); 
d) processing the extracted data with a machine learning algorithm to detect anomalies indicative of the cyberattack, wherein processing the extracted data with a machine learning algorithm comprises classifying the extracted data based on historical data of previously analyzed traffic; and e) if the machine learning algorithm detects an anomaly, generating responsive action to the cyberattack (see paragraphs [0053] and [0069]-[0072] where the machine learning algorithm is applied to the feature vectors to detect an attack based on historic data and provide an alert in response to the detection of an attack).
While Tang et al. discloses the use of a machine learning algorithm, there lacks an explicit teaching that the machine learning algorithm is a self-learning unsupervised machine learning algorithm that comprises adaptive resonance theory (ART) having a single tuning parameter.
However, Amini et al. teaches the use of a self-learning unsupervised machine learning algorithm that comprises adaptive resonance theory (ART) having a single tuning parameter to detect a cyberattack (see section III on pages 2-4 showing the structure of the system that uses a self-learning unsupervised machine learning algorithm to detect a cyberattack; see section IV on page 5 showing the ART which using the single tuning factor of the “vigilance parameter”).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the machine learning algorithm with ART of Amini et al. in the Tang et al. system.
Motivation to do so would have been to allow the system to determine the proper number of clusters in order to decrease the probability of merging different types of clusters into the same cluster (see Amini et al. page 5).
As per claim 35, the modified Tang et al. and Amini et al. system discloses the self-learning unsupervised machine learning algorithm comprises ART category 1 (see Amini et al. page 5).
As per claims 37 and 38, the modified Tang et al. and Amini et al. system discloses each of steps a) through e) above are performed by distinct modules formed by computer readable codes stored on at least one non-transitory readable storage medium and executed by at least one computer processor, and when each of steps a) through e) comprise communicating between corresponding ones of the distinct modules, communicating between corresponding ones of the distinct modules comprises transmitting tokens in the form of packets of data, wherein transmitting tokens comprises transmitting at least one of data tokens carrying information about data and control tokens carrying instructions for a recipient one of the distinct modules (see Tang et al. paragraphs [0051]-[0052] and [0067]-[0072] where the data created by each component within the system is transferred between the components; similarly see Amini et al. pages 2-4).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Tang et al. and Amini et al. system as applied to claim 34 above, and further in view of Rodriguez et al. (US 20190028506).
As per claim 36, the modified Tang et al. and Amini et al. system fails to explicitly disclose the application of zero-crossing rate to form the extracted data.
However, Rodriguez et al. teaches applying the zero-crossing rate to form extracted data (see paragraph [0048]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to substitute the zero-crossing rate in place of the filtering of Ahmed et al. to obtain the extracted data with the predictable result of data extraction based on a known extraction method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to the use of machine learning to detect cyberattacks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419